In a juvenile delin quency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Weinstein, J.), dated January 3, 2006, which, upon a fact-finding order of the same court dated November 2, 2005, upon the appellant’s admission that he had committed an act which, if committed by an adult, would have constituted the crime of assault in the third degree, adjudged him to be a juvenile delinquent, and placed him on probation for a period of 12 months. The appeal brings up for review the fact-finding order dated November 2, 2005.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The disposition was proper in light of the nature of the appellant’s misconduct (see Matter of Nikita P., 3 AD3d 499, 501 [2004]). The appellant was not entitled to an adjournment in contemplation of dismissal on the ground that this was his first brush with the law (see Matter of Steven L., 21 AD3d 962 [2005]; Matter of Gerald W., 12 AD3d 522, 523 [2004]; Matter of Nikita P., supra). Florio, J.P., Adams, Goldstein and Lunn, JJ., concur.